Citation Nr: 0612494	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  04-32 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, to include as due to exposure to herbicides.

2.  Entitlement to Dependents' Educational Assistance under 
the provisions of 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1956 to 
September 1976, including service during the Vietnam Era.  
The veteran is deceased and the appellant is his widow.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In August 2005, the appellant and her son testified before 
the undersigned Veterans Law Judge at a video-conference 
Board hearing.  

In October 2005, the appellant submitted additional evidence 
to the Board with a waiver of initial RO consideration.  As 
such, the Board will consider the additional evidence in 
conjunction with this appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The appellant contends, in essence, that the cause of the 
veteran's death - prostate cancer - resulted from exposure to 
herbicides while serving aboard the U.S.S. Brush during the 
Vietnam Era.  She asserts that the conditions of the 
veteran's service involved duty or visitation in the Republic 
of Vietnam.  She also asserts that the veteran developed 
impotence in 1969, and developed an enlarged prostate and 
bladder problems such as infections and painful urination in 
1970 or 1971.

After review, the Board observes that the record contains no 
treatment reports surrounding the diagnosis of the veteran's 
prostate cancer in 1992.  As those records may be relevant to 
whether the veteran's fatal prostate cancer is related to 
service, the Board finds that the RO should ask the appellant 
to identify all health care providers that have treated the 
veteran for genitourinary symptoms since his discharge in 
September 1976 and associate with the claims file any medical 
records adequately identified by the appellant.  Thereafter, 
the RO should obtain a medical opinion as to whether the 
cause of the veteran's death - prostate cancer - is related 
to active service.  

With respect to the claim of entitlement to Dependents' 
Educational Assistance under the provisions of 38 U.S.C. 
Chapter 35, the Board notes that the resolution of the claim 
of entitlement to service connection for the cause of the 
veteran's death may impact this claim.  The Board therefore 
finds that this claim is inextricably intertwined with the 
cause of death claim currently being remanded.  See Ephraim 
v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  These claims should 
be considered together, and thus a decision by the Board on 
this claim now would be premature.  See Henderson v. West, 12 
Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).

In addition, during the course of this appeal, the United 
States Court of Appeals for Veterans Claims issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the effective date of an award.  

In the present appeal, the appellant was not provided with 
notice of the type of evidence necessary to establish an 
effective date for the issues on appeal.  As these questions 
are currently involved, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
that informs the appellant that an effective date for the 
award of benefits will be assigned if service connection for 
the cause of the veteran's death is granted, and also 
includes an explanation as to the type of evidence that is 
needed to establish an effective date.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
implementing regulations.  Thus, in addition to the action 
requested below, the RO should undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to readjudicating the veteran's claims.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the issues of 
entitlement to service connection for the 
cause of the veteran's death, to include 
as due to exposure to herbicides, and 
entitlement to Dependents' Educational 
Assistance under the provisions of 38 
U.S.C. Chapter 35, the RO should send the 
appellant a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish an effective date for the issues 
on appeal, as outlined in Dingess/Hartman, 
supra.  In addition, the appellant should 
be asked to identify all health care 
providers that have treated the veteran 
for genitourinary symptoms since his 
discharge from service, including those 
surrounding the diagnosis of prostate 
cancer in 1992.

2.  After completing all necessary 
development, the RO should arrange for a 
medical opinion by a physician with 
appropriate expertise to determine the 
etiology of the veteran's prostate cancer.  
The veteran's claims file, to include a 
copy of this REMAND, should be made 
available to and reviewed by the 
physician.  The physician's report should 
reflect that such review was accomplished.  
The physician is asked to note any and all 
risk factors for prostate cancer that were 
present in the veteran's case.  The 
physician is then asked to assess the 
relative importance of each risk factor.  
Finally, based on a review of the 
veteran's pertinent medical history, and 
with consideration of sound medical 
principles, the physician is asked to 
address the following:

(a)  Is it at least as likely as not that 
the veteran's fatal prostate cancer had 
its onset during service from March 1956 
to September 1976, or within one year 
after separation from service?

(b)  Is it at least as likely as not that 
the veteran's fatal prostate cancer is 
related to any incident of service.  

The physician should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.

3.  After the foregoing, the RO should 
readjudicate the issues of entitlement to 
service connection for the cause of the 
veteran's death, to include as due to 
exposure to herbicides, and entitlement to 
Dependents' Educational Assistance under 
the provisions of 38 U.S.C. Chapter 35.

4.  If any benefit sought on appeal 
remains denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



